Opinion by Judge LEAVY; Concurrence by Judge VAN SICKLE.
LEAVY, Circuit Judge:
The government appeals the district court’s order granting a new trial based on juror misconduct. We have jurisdiction under 18 U.S.C. § 8731, and we reverse.
FACTS AND PRIOR PROCEEDINGS
Alondras Saunders, Ramon Edmond, Calvin Springer, and Joseph Dion Hill were charged with several counts stemming from an armed bank robbery. During voir dire, the court asked members of the venire, “Have you or any of your immediate family ever been the victim of a crime?” To this question, prospective juror Dennis Onofrio answered that his ear had been stolen the prior Easter; that it had been recovered; and that the experience would not interfere with his ability to serve as a fair juror.
Onofrio became a member of the jury that convicted all the defendants of conspiracy to commit armed bank robbery, in violation of 18 U.S.C. § 371; armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d); and using a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). Defendants Edmond, Springer, and Hill were also convicted of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).
After the trial, the prosecution and one defendant’s counsel invited the jury to discuss the case. The entire jury accepted. During this discussion, Onofrio mentioned that he had been a victim of an armed robbery twenty-six years earlier. The defendants moved for a new trial based on Ono-fiio’s failure to disclose this information during voir dire. After a hearing at which Onofrio testified, the district court found that Onofrio had simply forgotten during voir dire about his prior experience as an armed robbery victim. However, the district court granted the defendants’ motion for a new trial. The government timely appealed.
ANALYSIS
A district court’s order granting a new trial for juror misconduct is reviewed for abuse of discretion. See McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556, 104 S.Ct. 845, 850, 78 L.Ed.2d 663 (1984); United States v. Aguon, 851 F.2d 1158, 1170 (9th Cir.1988) (en banc). “Generally, a district court abuses its discretion when it bases its decision on an erroneous view of the law or a clearly erroneous assessment of the facts.” United States v. Rohm, 993 F.2d 1405, 1410 (9th Cir.1993).
[T]o obtain a new trial [because a prospective juror failed appropriately to answer a voir dire question], a party must first demonstrate that a juror failed to answer honestly a material question on voir dire, and then further show that a correct response would have provided a valid basis for a challenge for cause. The motives for concealing information may vary, but only those reasons that affect a juror’s impartiality can truly be said to affect the fairness of a trial.
McDonough, 464 U.S. at 556, 104 S.Ct. at 850. The district court found that Onofrio’s failure to disclose his experience as an armed robbery victim twenty-six years earlier met both parts of this test. The government argues that the district court abused its discretion in making each of these findings.
At the post-trial hearing Onofrio explained his failure to disclose during voir dire his experience as a robbery victim: “I just didn’t think of it at the time.” He also testified: “It never really entered my mind. Being that long ago, it’s — and when I was asked in the beginning, it’s — I didn’t even think of it then.”
The district court found that Onofrio was being truthful when he testified that he simply forgot about the armed robbery until the government’s opening statement. The district court nevertheless concluded that Ono-*474Mo’s response to the voir dire question “was incomplete and falls within the ambit of not being honest, not being completely truthful in response to the Court’s inquiry.”
The government argues that the district court abused its discretion when it concluded that OnoMo’s incomplete answer was dishonest under McDonough. The government asserts that forgetfulness does not indicate lack of impartiality. We agree. The district court abused its discretion when it concluded that OnoMo’s simple forgetfulness fell within the scope of dishonesty as defined by Mc-Donough.1
CONCLUSION
The district court’s order is REVERSED.

. Because we conclude that the district court abused its discretion in concluding that Onofrio's forgetfulness was not honest, we do not reach the second branch of the McDonough test.